DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a rotor unit for a folding blade wind turbine as recited by independent claim 1, comprising:
at least two blades rotatable with respect to each other between an open position and a folded position, wherein, in said open position, said at least two blades are arranged angularly spaced from each other in order to be able to be affected by the wind to bring the rotor body into rotation about a rotor axis, and wherein, in said folded position, said at least two blades are arranged angularly close to each other; 
said rotor unit comprising a rotor body arranged to rotate about the rotor axis, said rotor body being connectable to an electric generator in order to generate electric energy by the rotation of the rotor body about said rotor axis, said rotor body comprising at least two blade folding structures, each comprising a blade fastening portion suitable for fastening an end portion of a respective blade of said at least two blades to said at least two blade folding structures; 
- wherein said at least two blade folding structures are pivotally connected to each other about a single hinge axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charles Reid Jr./Primary Examiner, Art Unit 2832